Citation Nr: 0524000	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  00-13 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries to the hand.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active military service from April 1943 to 
December 1945, and from July 1958 to April 1962.

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of an April 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

In June 2000, the veteran submitted a VA Form 9 (Appeal to 
Board of Veterans' Appeals), wherein he indicated that he 
desired a hearing before a Veterans Law Judge sitting at the 
RO. The requested hearing was scheduled for January 2002. The 
record indicates that the hearing was canceled due to the 
veteran's illness. In a May 2002 decision, the Board remanded 
the veteran's claim to the RO to reschedule the veteran for 
another hearing. In July 2002, the veteran, through his 
representative, withdrew his hearing request.

In a decision of September 2003 the Board granted service 
connection for bilateral hearing loss and for cold injury 
residuals of the lower extremities.  The issue of entitlement 
to service connection for cold injury residuals of the hands 
was remanded to the RO for further action that has now been 
completed.  This issue is now before the Board for further 
appellate consideration at this time.  


FINDING OF FACT

The veteran has onychomycosis of the thumbnails and cold 
sensitivity in the hands due to cold injury sustained during 
service.  


CONCLUSION OF LAW

The veteran has onychomycois as residuals of cold injury to 
the hands that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(b) (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  


The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim.

I.	Factual Basis.  

The veteran served in the Normandy, northern France, 
Ardennes, Rhineland, and Central European campaigns.  In 
April 2000, the National Personnel Records Center reported 
that most of the veteran's personnel records and service 
medical records were destroyed.  A review of those records 
that were available reflects a separation medical examination 
undertaken in December 1945, which revealed no pertinent 
abnormalities.  

In June 2003, the veteran underwent a VA cold injury 
examination. He reported that he sustained cold-related 
injuries preceding and during the Battle of the Bulge. This 
involved extremely cold temperatures with snow. He said that 
he had trouble keeping his hands warm.  He denied any 
ulceration or open areas on the hands, which never turned 
black.  He denied any crusting on the hands, but he did have 
tingling in the hands and fingers at one time or another.  He 
denied any Raynaud phenomena symptoms and there were 
complaints of stiffness, numbness, or paresthesia.  He did 
not describe any pain indicative of causalgia or reflex 
sympathetic dystrophy and he did not have a history of 
peripheral vascular disease.    He did report occasional 
erythema of the palms.  

Evaluation revealed deformity of the distal portions of the 
third and fourth fingers on the right, which he attributed to 
a service traumatic injury.  The skin of the hands was normal 
and there was no edema or atrophy of the hands.  The 
temperature of the hands felt normal.  There was no unusual 
moisture and the skin did not feel dry.  The nails were 
normal except for some onychomycosis of the thumbs.  Radial 
pulses were 2 + bilaterally and ulnar filling was good 
bilaterally. At the conclusion of the examination the 
diagnoses included onychomycosis.  

The examiner opined that it was as likely as not that the 
veteran sustained cold injuries preceding and during the 
Battle of the Bulge, involving both cold temperature and 
wetness.  The cold sensitization described by the veteran was 
also felt, as likely as not, to be related to cold injury 
residuals sustained in service.  The examiner opined that the 
onychomycosis was a residual of cold immersion injury.   

II.	Legal Analysis.  

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service. 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

The Secretary is required to accept as sufficient proof of 
service connection satisfactory lay or other evidence, with 
respect to an injury or disease claimed to have been incurred 
during combat, even in the absence of official records to 
corroborate incurrence of the claimed injury or disease, 
provided that the evidence is consistent with the 
circumstances, conditions, or hardships of such service, and 
to resolve every reasonable doubt in favor of the veteran. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The veteran is competent to state that he sustained periods 
of cold exposure of the hands in service, and his cold 
exposure is consistent with the circumstances of his service 
in combat during World War II.  38 U.S.C.A. § 1154(b).  The 
June 2003 examination provides competent opinion linking 
current onychomycosis of the thumbs and cold sensitivity to 
the in-service cold exposure.

There is no competent opinion against that of the VA 
physician.  As such, the evidence is in favor of the 
veteran's claims.  Accordingly, service connection is 
warranted for onychomycosis of the thumbnails as cold injury 
residuals of the hands.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of cold 
injuries to the hands, namely onychomycosis of the thumbs and 
cold sensitivity, is granted.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


